department of the treasury internal_revenue_service washington d c oct t ee ts e tax exempt and ee ores uic legend taxpayer a accountant b date ira u roth_ira v company m dear ms this is in response to the letter submitted by your authorized representative on your behalf in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request prior to the date of conversion taxpayer a maintained ira u a traditional individual_retirement_account described in sec_408 of the internal_revenue_code on date taxpayer a converted her ira u to roth_ira v which was intended to comply with the requirements of code sec_408a ira u and roth_ira v either were or are maintained with company m at the time of the purported ira conversion referenced above taxpayer a believed that she was eligible to convert her ira u to roth_ira v however her parents had made investments in mutual funds in her name as a savings_plan for her eventual wedding these mutual funds as shown on schedules b and d of taxpayer a’s page calendar_year federal_income_tax form_1040 generated dollar_figure in additional income for taxpayer a with respect to calendar_year as a result taxpayer a was not eligible to convert her ira u to roth_ira v taxpayer a discovered that she had said additional mutual_fund income after she had had converted her ira u to roth_ira v taxpayer a filed an individual federal_income_tax return such return was not timely filed on her federal_income_tax return which was completed by her accountant accountant b taxpayer a reported adjusted_gross_income greater than dollar_figure thus at the time that she filed her federal_income_tax return taxpayer a discovered that her conversion of ira u to roth_ira v was not in compliance with the rules under code sec_408a and that she was not eligible to make such a conversion as of the date of this ruling_request taxpayer a had not recharacterized her roth_ira v as a traditional_ira this request for relief under sec_301_9100-3 of the procedure and administration regulations was made by taxpayer a through her accountant accountant b based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed sixty days from the date of this ruling letter to recharacterize her roth_ira v as a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the -page roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in short that a taxpayer shall not be permitted to make a qualified rollover_distribution from a traditional_ira to a roth_ira if his adjusted_gross_income for the taxable_year of conversion exceeds dollar_figure sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301 c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 -9100-3 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the -page necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until october to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira in this case taxpayer a converted her traditional_ira u to roth_ira v during in the belief that she was eligible to make said conversion after she untimely filed her federal_income_tax return taxpayer a discovered that she was ineligible to convert her jra u to roth_ira v taxpayer a did not file her individual federal tax_return in a timely manner as a result taxpayer a was ineligible for relief under either announcement or announcement therefore it is necessary to determine if taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayer a was ineligible to convert her traditional_ira to a roth_ira since the adjusted_gross_income of taxpayer a for exceeded dollar_figure however until she discovered otherwise while her accountant accountant b was preparing her income_tax return taxpayer a erroneously believed that she was eli gible to convert her ira u to roth_ira v additionally although her adjusted_gross_income for exceeded dollar_figure taxpayer a only discovered that it would be so when she received information after she had converted her ira u to roth_ira v that she had received mutual_fund income generated for her by investments made by her parents taxpayer a filed this request for sec_301 relief after discovering that her ira conversion was improper with respect to taxpayer a calendar_year is not a closed tax_year thus with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as traditional a ira specifically the service has concluded that you have met the requirements of clause iii of sec_301 -9100-3 b of the regulations therefore you are granted an extension of sixty days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto - this letter is directed only to the taxpayers who requested it section j of the code provides that it may not be used or cited as precedent this letter_ruling assumes that all of the iras referenced herein will meet the ‘requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto it also assumes that an amended calendar_year federal_income_tax return consistent with the ruling letter if not already filed will be filed this ruling letter was prepared by group he may be contacted at of this -page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours frees vfl manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
